DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 44-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 44, the prior art of record fails to teach or suggest a module assembly for mounting in an aperture of a hollow member comprised of, in part, a lighting module having an outer shape that substantially matches the shape of the aperture; a light source and lighting controls mounted within the lighting module; and at least one locking body for connecting to the lighting module and locking the lighting module in the hollow member, the locking body having at least one latch member, mounted on one side of the locking body, and having a latch bottom portion extending from the bottom of the locking body, and also away from the lighting module.
Regarding claim 45, the prior art of record fails to teach or suggest a module assembly for mounting in an aperture of a hollow member having an inner wall comprised of, in part, a lighting module having an outer shape that substantially matches the shape of the aperture; a light source and lighting controls mounted within the lighting module; and at least one locking body for connecting to the lighting module, the locking body having at least one latch member for engaging the inner wall of the hollow member to secure the lighting module within the hollow member. Claim 46 is rejected due to its dependency upon claim 45. 
Regarding claim 47, the prior of record fails to teach or suggest a module assembly for mounting in an aperture of a hollow member comprised of, in part, a light source and lighting controls mounted within the lighting module; and at least one locking body for connecting to the lighting module and locking the lighting module in the hollow member, the locking body having at least one latch member, mounted on one side of the locking body, and having a latch bottom portion extending from the bottom of the locking body, and also away from the lighting module.

Regarding claim 49, the prior art of record fails to teach or suggest a module assembly for mounting in an aperture of a hollow member comprised of, in part, a light source and lighting controls mounted within the lighting module; and at least one locking body for connecting to the lighting module and locking the lighting module in the hollow member, the locking body having at least one latch member, mounted on one side of the locking body, and having a latch bottom portion extending from the bottom of the locking body, and also away from the lighting module.
Regarding claim 50, the prior art of record fails to teach or suggest a module assembly for mounting in an aperture of a hollow member comprised of, in part, a light source and lighting controls mounted within the lighting module; and a locking unit formed of a resilient material, having a top support to abut against the interior surface of the hollow member and including a first vertical end wall and a second vertical end wall spaced apart from the first vertical end wall by a gap, the resilience of the material of the locking unit allowing the gap to be reducible, the locking unit further including a bottom wall abutting against the top ring ledge surface when assembled with the lighting module.
Regarding claim 51, the prior art of record fails to teach or suggest a lighting module assembly for mounting in a hollow member comprised of, in part, a module cover having an outer shape that, at least in one dimension, substantially matches the outer shape of the module base, and having latches sized and spaced so as to substantially mate with the channels of the module base, each latch having a latch tab at a distal end of the latch; at least one locking body for connecting the module cover and the module base together, the locking body including: a body aperture formed through the locking body and capable of engaging with a respective latch tab; and at least one latch member; and a light source positioned inside the module cover for directing light therefrom.

Regarding claim 53, the prior art of record fails to teach or suggest a lighting module for mounting in a hollow member comprised of, in part, a module cover having a light source, and having an outer shape that, at least in one dimension, substantially matches the outer shape of the module base, and having latches sized and spaced so as to substantially mate with the channels of the module base, each latch having a latch tab at a distal end of the latch; and a locking unit for connecting the module cover and the module base together, the locking unit formed of a springy material and having two locking bodies opposing each other and connected together by a spanner, each locking body including: a ramped tang extending from the bottom of the locking body away from the spanner, and also toward the opposite locking body, and a pair of latch members, one mounted on each side of the ramped tang, and each having a wall with a latch bottom portion extending from the bottom of the locking body away from the spanner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875